Case 1:18-cv-00155-SOM-WRP Document 263 Filed 08/24/20 Page 1 of 12   PageID #:
                                  5967



 CHRISTINE Z. HERI
 Regional Solicitor
 RUBEN R. CHAPA
 Counsel for ERISA
 JING ACOSTA
 Trial Attorney
 U.S. Department of Labor
 Office of the Solicitor
 230 S. Dearborn St., Suite 844
 Chicago, Illinois 60604
 T: (312) 353-1145 | F: (312) 353-1145
 Acosta.Jing@dol.gov
 Attorneys for Plaintiff

                       UNITED STATES DISTRICT COURT
                            DISTRICT OF HAWAII


  EUGENE SCALIA, Secretary of Labor,
  United States Department of Labor,
                                           CASE NO. 1:18-cv-00155-SOM-WRP
         Plaintiff,
  v.

  SHARON L. HERITAGE, as successor         SECRETARY OF LABOR’S REPLY
  to Nicholas L. Saakvitne, Deceased;      IN SUPPORT OF HIS MOTION
  NICHOLAS L. SAAKVITNE, A LAW             FOR ENTRY OF PROTECTIVE
  CORPORATION, a California                ORDER
  corporation; BRIAN J. BOWERS, an
  individual; DEXTER C. KUBOTA, an
  individual; BOWERS + KUBOTA
  CONSULTING, INC., a corporation;
  BOWERS + KUBOTA
  CONSULTING, INC. EMPLOYEE
  STOCK OWNERSHIP PLAN,

         Defendants.
Case 1:18-cv-00155-SOM-WRP Document 263 Filed 08/24/20 Page 2 of 12            PageID #:
                                  5968



       Plaintiff, Eugene Scalia, Secretary of Labor, United States Department of

 Labor (“Secretary”) hereby files this Reply in Support of his Motion for Entry of

 Protective Order [ECF Nos. 246, 247]. In their Response to the Secretary’s Motion

 for Entry of Protective Order, Defendants Brian J. Bowers and Dexter C. Kubota

 (“Defendants”) misconstrue this Court’s previous orders and mislead the Court

 regarding the scope of the documents sought in their discovery requests and their

 relevance to any of Defendants’ defenses. In addition, Defendants misconstrue

 Intel Corp. Investment Policy Comm. v. Sulyma, 589 U.S. __ (2020), claiming it

 supports their assertion they are entitled to documents that are irrelevant and

 disproportional to the needs of the case. For the reasons discussed below, the

 Secretary respectfully requests the Court grant his Motion for Entry of Protective

 Order and prohibit the disclosure of documents and information requested in

 Defendants’ interrogatories and requests for production of documents regarding the

 sixteen unrelated investigations involving Defendant Saakvitne and regarding

 internal EBSA documents concerning how EBSA targets investigations using

 Form 5500’s and other methods of targeting investigations. 1




 1
  The Secretary also seeks to prohibit Defendants from seeking this information,
 among other information, during depositions in this matter, including a Fed. R.
 Civ. P. 30(b)(6) deposition with topics identical to Defendants’ Request for
 Production of Documents, Set Three. The parties intend to raise and address these
 objections from the Secretary in a separate filing.

                                           2
Case 1:18-cv-00155-SOM-WRP Document 263 Filed 08/24/20 Page 3 of 12               PageID #:
                                  5969



    I.      Defendants Fail to Demonstrate Their Discovery Requests Are
            Relevant to Any Claim or Defense.

         Contrary to Defendants’ assertions, the documents and information sought

 have no bearing on their statute of limitations defense. The statute of limitations

 provisions of ERISA provide an action must be filed within three years of the

 “earliest date on which the plaintiff had actual knowledge of the breach or

 violation.” 29 U.S.C. § 1113(2) (emphasis added). Defendants’ reliance on the

 Supreme Court decision in Intel Corp. Investment Policy Comm. v. Sulyma, 589

 U.S. __ (2020) lacks merit. First, as explained in the Secretary’s Motion and

 Memorandum in Support of his Motion for Entry of Protective Order [ECF Nos.

 246, 247], Defendants impermissibly broaden the scope of “actual knowledge”

 under § 1113(2) of ERISA. 29 U.S.C. § 1113(2). In Sulyma, the Supreme Court

 held that “if a plaintiff is not aware of a fact, he does not have ‘actual knowledge’

 of that fact however close at hand the fact may be.” Sulyma, 589 at *8. Defendants’

 legal justifications for their position are based solely on dicta in the decision,

 which stated, “[t]oday’s opinion also does not preclude defendants from

 contending that evidence of ‘willful blindness’ supports a finding of ‘actual

 knowledge.’” Id. at 12. The Sulyma decision does not address situations where

 willful blindness constitutes actual knowledge under § 1113(2). However, in other

 contexts, the Supreme Court found willful blindness when a party took “deliberate

 steps to avoid knowing [a] fact.” Glob.-Tech Appliances, Inc. v. SEB S.A., 563 U.S.

                                            3
Case 1:18-cv-00155-SOM-WRP Document 263 Filed 08/24/20 Page 4 of 12             PageID #:
                                  5970



 754, 771 (2011). Here, the Secretary has produced the “Core Documents” of the

 unrelated Saakvitne investigations, pursuant to the Court’s February 10, 2020

 Order [ECF 162], and Defendants cite to no evidence to support their alleged claim

 that the Secretary was willfully blind to this violation. As such, there is no reason

 to believe this type of evidence exists, let alone the additional voluminous

 documents sought by Defendants related to distinctly separate investigations would

 be evidence of such willful blindness.

       Moreover, this case involves the Secretary’s allegations that Defendants

 violated ERISA when Defendants caused the Bowers + Kubota Consulting, Inc.

 ESOP (“ESOP”) to pay more than fair market value for the shares of Bowers +

 Kubota Consulting, Inc. (“B+K”) stock on December 14, 2012. The Secretary’s

 allegations are limited to this ESOP Transaction, including how Defendant

 Saakvitne determined fair market value for the B+K stock. To gain actual

 knowledge of these violations, the Secretary necessarily needed to review the

 valuation report which Defendant Saakvitne relied on in determining fair market

 value. As previously noted by the Secretary, the Secretary did not receive the

 valuation report until January 12, 2015. Defendants have cited to no evidence

 challenging the Secretary’s assertions that this was the first date he received the

 valuation report. Defendants already have in their possession the “Core

 Documents” which contain the dates each unrelated Saakvitne investigation was


                                           4
Case 1:18-cv-00155-SOM-WRP Document 263 Filed 08/24/20 Page 5 of 12               PageID #:
                                  5971



 opened. Defendants also cite to no evidence suggesting that any other documents

 they now seek regarding these unrelated investigations would have any bearing on

 their statute of limitations defense. To allow Defendants to dig into these unrelated

 investigations and internal targeting techniques is to allow Defendants to go on

 another one of their fishing expeditions, one that is costly in time and resources for

 the Secretary and will not yield any documents related to Defendants’ alleged

 statute of limitations defense.

          To the extent Defendants contend they need this information to support their

 affirmative defense of estoppel, as the Secretary has previously noted the case law

 in this area clearly presents an almost insurmountable obstacle to establishing

 estoppel against the government. Defendants have raised no facts or law to

 overcome this hurdle. Defendants have not refuted this argument, and as such, the

 Secretary incorporates by reference herein his Memorandum in Support of his

 Motion for Entry of Protective Order, ECF No. 247 at 21-23. Therefore, for the

 foregoing reasons, Defendants failed to show how the documents sought are

 relevant to any of Defendants’ defenses.

    II.      Defendants’ Discovery Requests Regarding the Unrelated Saakvitne
             Investigations Are Not Relevant or Proportional to the Needs of this
             Case

          Defendants’ unpersuasive assertions of the relevancy of the unrelated

 Saakvitne investigations do not negate the Secretary’s showing of good cause to


                                            5
Case 1:18-cv-00155-SOM-WRP Document 263 Filed 08/24/20 Page 6 of 12            PageID #:
                                  5972



 prohibit further discovery on those investigations. Defendants incorrectly allege

 these documents would answer the following questions: “What did the Secretary

 know about Mr. Saakvitne’s involvement with Bowers + Kubota Consulting, Inc.

 (‘B+K’) and the B+K ESOP and when, and when should the Secretary have

 reasonably known about Mr. Saakvitne’s involvement with B+K and the B+K

 ESOP?” ECF No. 245 at 8. Defendants’ second question, regarding

 reasonableness, does not relate to the Defendants’ burden of showing the Secretary

 had actual knowledge. Even under an argument of willful blindness, the question is

 not what was reasonable, but instead, whether the Secretary deliberately took

 action to avoid knowing a fact. None of the documents and information sought by

 Defendants would provide the answers to any of these questions.

       As explained herein, the investigations into unrelated transactions have no

 bearing on any defenses asserted by Defendants or on the issue of whether

 Defendants violated ERISA with respect to this transaction on December 14, 2012.

 See also ECF No. 247 at 16-24. The Secretary provided Defendants with the “Core

 Documents” regarding the unrelated Saakvitne investigations, and there is no

 indication any further documents from these investigations would relate to the

 Secretary’s actual knowledge of the violations alleged in this particular case.

 Further, the date on which the Secretary may have known Mr. Saakvitne was

 involved in the B+K ESOP does not help identify the date on which the Secretary


                                           6
Case 1:18-cv-00155-SOM-WRP Document 263 Filed 08/24/20 Page 7 of 12             PageID #:
                                  5973



 knew or should have known a violation occurred with respect to the B+K ESOP.

 Even assuming arguendo the Secretary knew Mr. Saakvitne was involved in B+K

 ESOP prior to December 2012, it would be impossible for the Secretary to have

 had actual knowledge of the ERISA violation before the transaction occurred on

 December 14, 2012. Any documents in EBSA’s possession predating the violative

 transaction are wholly irrelevant to this case. Moreover, even assuming arguendo

 the unrelated Saakvitne investigations would have touched on the B+K ESOP

 transaction at issue, any relevant information would be contained in the “Core

 Documents” the Secretary produced previously.

       Even if the sought-after unrelated Saakvitne investigation documents and

 information were relevant in some way, Defendants fail to refute the Secretary’s

 arguments many of the documents and information sought are protected by the

 governmental deliberative process and investigative files privileges and

 Defendants’ alleged need for these documents does not outweigh the Secretary’s

 interests in protecting these documents. In addition, Defendants’ fail to refuse the

 Secretary’s claim this discovery is disproportionate and would be extremely

 burdensome to produce. Defendants seem to misunderstand this Court’s clear

 finding that “a request for all of the documents related to these investigations is not

 proportional to the needs of this case,” and discovery on this topic should be

 limited to certain “core documents.” ECF No. 162 at 11. While Defendants’


                                            7
Case 1:18-cv-00155-SOM-WRP Document 263 Filed 08/24/20 Page 8 of 12                PageID #:
                                  5974



 discovery requests now identify the nature of the documents they seek concerning

 the unrelated Saakvitne investigations, these materials effectively comprise the

 remainder and/or a significant portion of the investigative files beyond the core

 documents the Secretary already produced. See ECF No. 247-4 at 12-18 (seeking

 for each of the unrelated Saakvitne investigations “all exhibits to the Reports of

 Investigation and interview notes and/or reports,” Request No. 15, and voluntary

 compliance letters, interview notes, reports, exhibits, deposition transcripts,

 documentation of other ESOPS in which Saakvitne was involved, appraisals,

 valuations, valuation reports, expert reports or opinions, and emails or

 communications with Saakvitne, Request Nos. 13-27). As this Court expressly

 recognized, such materials are not proportional to the needs of this case.

       Defendants imply because the Secretary was able to produce the Core

 Documents within ten days, production of all other documents they now seek is not

 burdensome. This implication completely ignores the Secretary’s evidence the

 unrelated Saakvitne investigative files constitute more than 100,000 pages of

 documents located in regional offices across the country, some of which are

 difficult to access due to the COVID-19 pandemic or archiving, that would need to

 be reviewed by employees from each office for relevance and applicable

 privileges, as well as further delaying litigation in this case. See ECF No. 247-3 ¶¶

 6-8. The significant effort and expense needed to undertake such an immense


                                            8
Case 1:18-cv-00155-SOM-WRP Document 263 Filed 08/24/20 Page 9 of 12             PageID #:
                                  5975



 production is not undercut by the fact the Secretary’s staff reviewed the three

 discrete and short documents that comprise the “Core Documents,” excluding

 exhibits and appendices, in ten days.

    III.   Defendants’ Discovery Requests for Internal EBSA Documents
           Regarding Targeting Form 5500’s and Other Methods of Targeting
           Investigations Are Not Relevant or Proportional to the Needs of This
           Case.

       Defendants’ bare assertions that documents on targeting investigations

 would be relevant to their statute of limitations defense is also flawed. As an initial

 matter, Defendants fail to establish their need for these documents outweighs the

 Secretary’s interests in protecting from disclosure internal investigative techniques

 which are privileged under the investigative files privilege. Defendants also fail to

 establish how these documents are relevant or proportional to the needs of the case.

 The Secretary’s internal documents regarding how investigations are flagged and

 targeted would contain no information regarding when the Secretary knew or

 should have known about the violations in this particular case. See ECF No. 247 at

 16-24. More problematic, the overbroad scope of the requests is disproportional to

 the needs of the case. The Secretary carries an enormous burden of gathering,

 reviewing, and redacting voluminous documents. The overbroad and unduly

 burdensome nature of the requests makes it presently difficult for the Secretary to

 provide a declaration from the agency head supporting his assertions of privilege.

 Contrary to Defendants’ assertions, counsel for the Secretary advised Defendants

                                            9
Case 1:18-cv-00155-SOM-WRP Document 263 Filed 08/24/20 Page 10 of 12                PageID #:
                                   5976



  of the overbroad scope of their discovery requests in their meet and confer

  discussions, but Defendants failed to amend and narrow their discovery requests.

        Defendants’ contention regarding the “limited” nature of their requests on

  targeting investigations is also incorrect. See ECF No. 254 at 10. Contrary to

  Defendants’ characterization, their requests seek far more than “policies for

  ‘flagging’ Forms 5500 to review.” See ECF No. 254 at 2. For example,

  Defendants’ Request for Production, Set Three, Request No. 8 seeks the actual

  computerized and automated systems, as well as any document that even refers to

  them. See ECF No. 247-4 at 7, 10 (seeking production “all documents referring,

  relating to or constituting any computerized or automated systems utilized for

  triggering, flagging or highlighting any Forms 5500 . . . for review” and broadly

  defining “related to” and similar terms to mean “associated with, whether directly

  or indirectly, or in whole or in part, the subject matter of the particular request.”).

  Likewise, Request No. 9 asks for all policy documents related to every Form 5500

  review ever undertaken. See ECF No. 247-4 at 10. Requests No. 10 and 11 are just

  as expansive in scope, seeking documents concerning various targeting systems for

  any Form 5500s. See ECF No. 247-4 at 11. Because Defendants’ requests are not

  limited to the current investigation, or limited to just retirement plans versus health

  plans or other employee benefit plans, nor do they contain temporal parameters,

  Defendants essentially demand any and all information on how every single other


                                             10
Case 1:18-cv-00155-SOM-WRP Document 263 Filed 08/24/20 Page 11 of 12             PageID #:
                                   5977



  Plan may have been targeted. Defendants themselves acknowledge a “considerable

  number” of Form 5500s are filed with the Secretary every year, see ECF No. 254

  at 10, and the Secretary’s evidence demonstrates the substantial burden required to

  search for and review these voluminous materials, see ECF No. 247-3 ¶ 9.

        Defendants’ claim the Secretary acted in bad faith is another example of

  Defendants’ continued baseless accusations of bad faith against the Secretary.

  Defendants failed to provide any factual or legal basis for their claim. As such, this

  Court should disregard Defendants’ groundless assertions of bad faith and deny

  their request for attorneys’ fees and costs.

     IV.    Conclusion

        For the foregoing reasons, the Secretary respectfully requests this Court

  grant his Motion for Entry of Protective Order, require Defendants to pay the

  Secretary’s attorney’s fees and costs for having to file his motion and this reply,

  and for all other just and proper relief.


  Dated: August 24, 2020                           Respectfully submitted,

                                                   KATE S. O’SCANNLAIN
                                                   Solicitor of Labor

                                                   CHRISTINE Z. HERI
                                                   Regional Solicitor

                                                   RUBEN R. CHAPA
                                                   ERISA Counsel


                                              11
Case 1:18-cv-00155-SOM-WRP Document 263 Filed 08/24/20 Page 12 of 12    PageID #:
                                   5978



                                           /s/ Jing Acosta
                                           JING ACOSTA
                                           Trial Attorney

                                           Attorneys for EUGENE SCALIA,
                                           Secretary of Labor, United States
                                           Department of Labor, Plaintiff




                                      12
